UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4070


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DELONTE GREGORY PARKER, a/k/a Trap,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:15-cr-00454-PWG-4)


Submitted: November 8, 2017                                 Decided: November 14, 2017


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher M. Davis, Mary E. Davis, DAVIS & DAVIS, Washington, D.C., for
Appellant. Nicolas A. Mitchell, OFFICE OF THE UNITED STATES ATTORNEY,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Delonte Gregory Parker seeks to appeal his sentence. He pled guilty pursuant to a

Fed. R. Crim. P. 11(c)(1)(C) plea agreement in which the parties stipulated “that,

regardless of the final applicable guidelines range,” a sentence of not less than 60 months

and not more than 108 months in prison was the appropriate disposition of the case, and

the district court imposed a sentence within the stipulated range. On appeal, Parker’s

attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), raising

the issue of whether his sentence is reasonable but concluding that there are no

meritorious grounds for appeal. The Government has moved to dismiss the appeal as

barred by Parker’s appeal waiver. Parker was notified of his right to file a pro se

supplemental brief, but he has not done so. We dismiss the appeal.

       “‘A plea agreement, like any contract, allocates risk.’” United States v. Archie,

771 F.3d 217, 222 (4th Cir. 2014) (citation omitted). “A defendant may waive the right

to appeal his conviction and sentence so long as the waiver is knowing and voluntary.”

United States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013) (internal quotation marks

and citation omitted). “Where, as here, the Government seeks enforcement of an appeal

waiver and there is no claim that the Government breached its obligations under the plea

agreement, the waiver will be enforced to preclude a defendant from appealing a specific

issue if the record establishes that the waiver is valid and the issue being appealed is

within the scope of the waiver.” Archie, 771 F.3d at 221 (citations omitted). “Generally,

if a district court questions a defendant regarding the waiver of appellate rights during the

Rule 11 colloquy and the record indicates that the defendant understood the full

                                             2
significance of the waiver, the waiver is valid.” United States v. Tate, 845 F.3d 571, 574

n.1 (4th Cir. 2017) (internal quotation marks and citation omitted).

       Upon review of the plea agreement and transcript of the Fed. R. Crim. P. 11

hearing, we conclude that Parker knowingly and voluntarily waived his right to appeal his

conviction and sentence, and the issue that he seeks to appeal is within the scope of the

waiver. ∗ Moreover, in accordance with Anders, we have reviewed the record for any

potentially meritorious issues that might fall outside the waiver and have found none.

       Accordingly, we grant the Government’s motion to dismiss the appeal. This court

requires that counsel inform his or her client, in writing, of his or her right to petition the

Supreme Court of the United States for further review. If the client requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on the client. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the decisional process.


                                                                                 DISMISSED




       ∗
       We note that even if Parker had not explicitly waived his right to appeal, we
would decline to review his sentence imposed pursuant to his Rule 11(c)(1)(C) plea
agreement. See United States v. Williams, 811 F.3d 621, 624 (4th Cir. 2016).


                                              3